NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                BMICHELLE BUSH,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5104
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00446-JFM, Senior Judge James F.
Merow.
                 ______________________

               Decided: January 8, 2016
                ______________________

   BMICHELLE BUSH, Washington, DC, pro se.

    WILLIAM PORTER RAYEL, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., DONALD E. KINNER.
                ______________________

   Before NEWMAN, CHEN, and STOLL, Circuit Judges.
2                                                BUSH   v. US



PER CURIAM.
    Ms. Bush appeals from an order of the United States
Court of Federal Claims (“CFC”) dismissing her complaint
for lack of subject-matter jurisdiction. Because the CFC
properly dismissed Ms. Bush’s claims, we affirm.
                       BACKGROUND
     Ms. Bush filed a complaint seeking to invoke the
CFC’s Tucker Act jurisdiction under 28 U.S.C. § 1491.
The complaint identified as parties the Social Security
Administration, U.S. Department of Education, U.S. FMS
Treasury, U.S. HHS, U.S. CMS, U.S. Contractors, Bank of
America, and W.C. Smith & Co. Ms. Bush sought relief
for purported false imprisonment, a Social Security bene-
fit dispute, civil rights violations under 42 U.S.C. § 1985,
Privacy Act violations under 5 U.S.C. § 522a(g), and
federal conspiracy criminal conduct under 18 U.S.C.
§ 371. The CFC dismissed Ms. Bush’s complaint sua
sponte for lack of subject-matter jurisdiction. Ms. Bush
subsequently submitted a letter to the CFC’s clerk’s office
that the CFC construed as a motion for relief from judg-
ment under Rule 60(b) of the Rules of the Court of Federal
Claims. Her motion attempted to establish jurisdiction
through a purported violation of the Rehabilitation Act,
29 U.S.C. § 794(a), and the Fourteenth Amendment for
failure to appoint her counsel. The motion further indi-
cated that Ms. Bush did not seek disability benefits, but
rather compensation for nineteen months of “unjust
imprisonment.” A. 19.
    The CFC denied Ms. Bush’s motion and she appealed
to us. Reiterating some of the jurisdictional bases from
her complaint and Rule 60(b) motion, Ms. Bush’s appeal
also cites, without elaboration, “False Profile Identity
Records,” “‘to sublease’ under the Fair Housing Act,” and
“the Federal Consumer Leasing Act.” Appellant Br. 1.
We have jurisdiction to review under 28 U.S.C.
§ 1295(a)(3).
BUSH   v. US                                             3



                       DISCUSSION
    We review the CFC’s dismissal for lack of subject-
matter jurisdiction de novo. See Kam-Almaz v. United
States, 682 F.3d 1364, 1368 (Fed. Cir. 2012). Because Ms.
Bush filed her documents pro se, we hold her filings to
“less stringent standards than formal pleadings drafted
by lawyers.” See Haines v. Kerner, 404 U.S. 519, 520–21
(1972). However, even a pro se litigant “bears the burden
of proving that the Court of Federal Claims possessed
jurisdiction over [her] complaint.” Sanders v. United
States, 252 F.3d 1329, 1333 (Fed. Cir. 2001).
    The CFC is a court of limited jurisdiction, largely es-
tablished by the Tucker Act, 28 U.S.C. § 1491. United
States v. Testan, 424 U.S. 392, 397–98 (1976). The Tucker
Act “is itself only a jurisdictional statute; it does not
create any substantive right enforceable against the
United States for money damages.” In re United States,
463 F.3d 1328, 1333 (Fed. Cir. 2006) (quoting Testan,
424 U.S. at 398). Rather, a “substantive right must be
found in some other source of law, such as ‘the Constitu-
tion, or any Act of Congress, or any regulation of an
executive department.’” United States v. Mitchell,
463 U.S. 206, 216 (1983) (quoting 28 U.S.C. § 1491).
    The CFC does not have Tucker Act jurisdiction over
any of the purported causes of action brought by
Ms. Bush. We have held that the CFC does not have
jurisdiction to hear claims for: Social Security benefits,
Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir.
1990); civil rights violations under 42 U.S.C. § 1985, Gant
v. United States, 63 Fed. Cl. 311, 316 (2004), aff’d, 417
F.3d 1328 (Fed. Cir. 2005); Fourteenth Amendment
violations, LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995); or infractions of the federal criminal
code, Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir.
1994), which includes conspiracy under 18 U.S.C. § 371.
Likewise, we agree with the CFC’s prior holdings that it
4                                                 BUSH   v. US



does not have jurisdiction over claims for Privacy Act
violations under 5 U.S.C. § 522a(g), Treece v. United States,
96 Fed. Cl. 226, 232 (2010), or Fair Housing Act violations,
Fennie v. United States, No. 12-272C, 2013 WL 151685,
at *1 (Fed. Cl. Jan. 4, 2013).
    There is no jurisdiction for Ms. Bush’s Federal Con-
sumer Leasing Act claim because that Act provides the
federal district courts, not the CFC, with jurisdiction.
15 U.S.C. § 1667d(c); see United States v. Bormes, 133
S. Ct. 12, 18 (2012) (“The Tucker Act is displaced . . .
when a law assertedly imposing monetary liability on the
United States contains its own judicial remedies.”).
Ms. Bush’s false imprisonment claim also does not estab-
lish jurisdiction, as recovery in the CFC for false impris-
onment under 28 U.S.C. §§ 1495, 2513 requires a
conviction and subsequent reversal or pardon. Here, Ms.
Bush only presented evidence that a criminal indictment
against her was dismissed. And because Ms. Bush pro-
vided no explanation, we presume her reference to “False
Profile Identity Records” relates to her false imprison-
ment claim and, thus, this alleged ground also does not
provide jurisdiction.
    Finally, Ms. Bush has not shown that her case is one
of the “exceedingly restricted circumstances” in which
there is a constitutional right to civil counsel. Lariscey v.
United States, 861 F.2d 1267, 1270 (Fed. Cir. 1988).
Ms. Bush’s invocation of the Rehabilitation Act in connec-
tion with this claim does nothing to alter the result, as the
Rehabilitation Act only pertains to programs of the execu-
tive, not judicial, branch. 29 U.S.C. § 794(a). A court’s
refusal to appoint civil counsel is an act of the judicial—
not executive—branch and, thus, the Rehabilitation Act
does not apply here.
   Thus, Ms. Bush has not presented any claims for
which the CFC has jurisdiction. Therefore, we affirm the
CFC’s dismissal of her complaint.
BUSH   v. US              5



               AFFIRMED
                 COSTS
   No costs.